                             Case 3:21-cv-02154 Document 1-6 Filed 03/26/21 Page 1 of 2



            1      COOLEY LLP
                   JOHN C. DWYER (136533) (jdwyer@cooley.com)
            2      JESSICA VALENZUELA SANTAMARIA (220934) (jvs@cooley.com)
                   3175 Hanover Street
            3      Palo Alto, CA 94304-1130
                   Telephone: (415) 693-2000
            4      Facsimile: (415) 693-2222

            5      STEPHEN RICHARDS (308868) (srichards@cooley.com)
                   4401 Eastgate Mall
            6      San Diego, CA 92121-1909
                   Telephone: (858) 550-6000
            7      Facsimile: (858) 550-6420

            8      Attorneys for Petitioner
                   BLOOM ENERGY CORPORATION
            9

          10                                       UNITED STATES DISTRICT COURT

          11                                      NORTHERN DISTRICT OF CALIFORNIA

          12

          13       BLOOM ENERGY CORPORATION,                     No.

          14                        Petitioner,                  [PROPOSED] ORDER GRANTING
                                                                 PETITIONER’S ADMINISTRATIVE
          15            v.                                       MOTION TO FILE UNDER SEAL
                                                                 PORTIONS OF EXHIBIT D TO THE
          16       DWIGHT BADGER and KEITH                       STEPHEN RICHARDS DECLARATION IN
                   DAUBENSPECK,                                  SUPPORT OF PETITION TO CONFIRM
          17                                                     ARBITRATION AWARD AND FOR
                                                                 ENTRY OF JUDGMENT
          18                        Respondents.

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                          [PROPOSED] ORDER GRANTING PETITIONER'S
                                              ADM MOTION TO FILE UNDER SEAL
                          Case 3:21-cv-02154 Document 1-6 Filed 03/26/21 Page 2 of 2



            1            THIS MATTER, having come before the Court through petitioner Bloom Energy

            2      Corporation’s Administrative Motion to File Under Seal Portions of Exhibit D to the Declaration

            3      of Stephen Richards in Support of Petition to Confirm Arbitration Award and for Entry of

            4      Judgment and other appropriate papers filed contemporaneously therewith:

            5            The Court find that good cause exists to support the filing under seal of the portions of the

            6      documents described therein. Accordingly,

            7            IT IS HEREBY ORDERED that the following portions shall be redacted and filed under

            8      seal and sealed from public record:

            9
                    Document                                          Paragraph or Page/Line
          10
                    Exhibit D to the Declaration of Stephen           ¶¶ 1–108
          11        Richards in Support of Petition to Confirm
                    Arbitration Award and for Entry of
          12
                    Judgment
          13

          14
                         IT IS SO ORDERED.
          15

          16
                   DATED:
          17                                                                  United States District Court Judge
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW
   PALO ALTO
                                         [PROPOSED] ORDER GRANTING PETITIONER'S
                                             ADM MOTION TO FILE UNDER SEAL
